Title: To James Madison from James Smith, 24 July 1813 (Abstract)
From: Smith, James
To: Madison, James


24 July 1813, Georgetown. “I wrote you a letter a few days ago [not found] and lodged the same in the Post office in the City of Washington but dont know whether you ever receved the Same, which letter Explained my business at this place. The anctiety of my mind cannot be easily explained, I have furnished Supplies for the army, which is Certified by Govr. Meigs of Ohio. I have Sir laid out all I had and Borrowed Cash which I have since nearly paid up and now hold by purchase a Tract of Land which will be forfited if not paid the first day of next September, I have letters in my possession from Govr. Meigs to Majr. Saml. Kratzer (who Commanded the Troops furnished by me) to depend on the Patriotism of the People he said the united States would pay the same ⟨th⟩e accountant faults the receipt Says it is not full enough and also Says the returns of Rations &c. ought to be sent on I do not know where they are. I delivered up the whole to Majr. to procure the Certificate and the returns must of Course be with the Govr: I have the Pay Muster Rolls & Rect. Rolls with me and they will Shew the whole, and if I regard my honour I did not act one moment with a View of Speculating, or making money but for the General Good of my Country, and if the thing can be accommodated, to relieve me, I do Sir I must rely on you and the Hon. Gentlemen, before whom the same is Submitted as Guardeen of my Country and as my Guardeen to prevent injuries done to me as an individual I look up to you Sir, not by way of Accusation Either towards you or my Government, but Sir as a native Citizen; which I cannot be mistaken, if the thing is understood, I certainly will receve my demands, I know I cannot be mistaken that you regard the rights of individuals as much as that of the Publick, and the publick, will not receve one cent of wrong if paid you must Sir Excuse me for troubling you with my case, for Sir the Just Principles on which I have believed you always have acted under every call of your Country is a clear evidence to me that, (you regard the interests of every individual and) my Statements, will be regarded by you, and for me to return without my pay I do not know how to do it, and candidly believe it will be disadvantageous to the army for the Solders receipts to be rejected, all I ask or desire is for the Govt. to discharge the accounts Certified by the Govr. whom you are Certain would not Certify any thing unjust as to my Troubles and expen[s]es, I will desire nothing but pay for Demands, as Signed. Notwithstanding my incapability of addressing (you) in nice Stile Language &.c. you will Sir Please to receve the Same I Cheerfully Submit the Same for your consideration.”
Adds in a postscript: “Sir if a Servant Passing through George Town Should be the bearer of a few lines to me at the Tavern of Isaac Johnsons Sign of the Lion I would esteem it as an honour Conferred on me.”
